
	
		I
		112th CONGRESS
		1st Session
		H. R. 2053
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Walz of Minnesota
			 (for himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  efficiency of processing certain claims for disability compensation by
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Disability Claims Efficiency
			 Act of 2011.
		2.Improvement of
			 disability claims processing
			(a)Establishment of
			 fast track interim disability ratingsSection 1157 of title 38,
			 United States Code, is amended—
				(1)by striking
			 The Secretary and inserting
					
						(a)The
				Secretary
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(b)(1)In the case of a veteran
				who submits to the Secretary a claim for compensation under this chapter for
				more than one condition and the Secretary determines that a disability rating
				can be assigned without further development for one or more conditions but not
				all conditions in the claim, the Secretary shall—
								(A)expeditiously review the claim in
				accordance with section 5103B of this title;
								(B)assign an interim disability rating
				for each condition that the Secretary determines could be assigned without
				further development (except as provided in paragraph (3)(A)); and
								(C)continue development of the remaining
				conditions.
								(2)If the Secretary is able to assign a
				disability rating for a condition described in paragraph (1)(C) with respect to
				a claim, the Secretary shall assign such rating and combine such rating with
				each interim rating previously assigned under paragraph (1)(B) with respect to
				that claim.
							(3)(A)With respect to an interim disability
				rating assigned under paragraph (1)(B) for a condition that is rated less than
				the maximum rate, the Secretary shall continue development of such
				condition.
								(B)Except as provided in subparagraph
				(C), an interim disability rating assigned under paragraph (1)(B) for a
				condition shall remain in effect unless the Secretary later assigns an
				increased rating for such condition.
								(C)Under regulations prescribed by the
				Secretary, subparagraph (B) shall not apply to an interim disability rating
				assigned under paragraph (1)(B) for a condition if—
									(i)such rating was based on fraud;
				or
									(ii)such condition
				improves.
									.
				(b)Establishment of
			 fast track claim review process
				(1)In
			 generalSubchapter I of chapter 51 of title 38, United States
			 Code, is amended by inserting after section 5103A the following new
			 section:
					
						5103B.Expedited
				review of initial claims for disability compensation
							(a)Process
				RequiredThe Secretary shall establish a process for the rapid
				identification of initial claims for disability compensation that should, in
				the adjudication of such claims, receive priority in the order of
				review.
							(b)Review of
				Initial ClaimsAs part of the process required by subsection (a),
				the Secretary shall carry out a preliminary review of all initial claims for
				disability compensation submitted to the Secretary in order to identify
				whether—
								(1)the claims have
				the potential of being adjudicated quickly, including claims where an interim
				disability rating could be assigned under section 1157(b)(1)(B) of this
				title;
								(2)the claims qualify
				for priority treatment under paragraph (2) of subsection (c); and
								(3)a temporary
				disability rating could be assigned with respect to the claims under section
				1156 of this title.
								(c)Priority in
				Adjudication of Initial Claims(1)As part of the process
				required by subsection (a) and except as provided in paragraph (2), the
				Secretary shall, in the adjudication of initial claims for disability
				compensation submitted to the Secretary, give priority in the order of review
				of such claims to claims identified under subsection (b)(1) as having the
				potential of being adjudicated quickly.
								(2)Under regulations prescribed for such
				purpose, the Secretary may provide priority in the order of review of initial
				claims for disability compensation based on the effect such priority would have
				on a
				claimant.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 such title is amended by inserting after the item relating to section 5103A,
			 the following new item:
					
						
							5103B. Expedited review of initial claims
				for disability
				compensation.
						
						.
				(c)Reports
				(1)First interim
			 reportNot later than one
			 year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the appropriate congressional committees a report
			 on—
					(A)the implementation
			 of sections 1157(b) and 5103B of title 38, United States Code, as added by this
			 section;
					(B)the workflow of the employees of the
			 Department of Veterans Affairs who review and process claims for disability
			 compensation, including an analysis of—
						(i)the efficiency of
			 such employees; and
						(ii)whether such
			 claims are directed to such employees based on the complexity of the claim in
			 relation to the experience and skill of the employee; and
						(C)pilot programs
			 carried out by the Secretary relating to the review and process of claims for
			 disability compensation, including—
						(i)the
			 status of such pilot programs;
						(ii)an
			 evaluation of any best practices learned from such pilot programs; and
						(iii)whether such
			 practices should be expanded.
						(2)Second interim
			 reportNot later than 18
			 months after the date of the enactment of this Act, the Secretary shall submit
			 to the appropriate congressional committees an update to the report submitted
			 under paragraph (1).
				(3)Final
			 reportNot later than two
			 years after the date of the enactment of this Act, the Secretary shall submit
			 to the appropriate congressional committees an update to the report submitted
			 under paragraph (2).
				(4)Appropriate
			 congressional committeesIn
			 this subsection, the term appropriate congressional committees
			 means the Committee on Veterans’ Affairs of the House of Representatives and
			 the Committee on Veterans’ Affairs of the Senate.
				(d)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to claims for disability compensation filed on or
			 after the date that is two years after the date of the enactment of this
			 Act.
			
